1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed July 2, 2021. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Broaddus (Reg. No. 68698) on August 10, 2021.

3.	Claims 1-2, 4-13, and 15-22 (Renumbered 1-20) are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khurange is cited for teaching METHOD AND SYSTEM OF MIGRATING APPLICATIONS TO A CLOUD-COMPUTING ENVIRONMENT. Aerdts et al is cited for teaching MIGRATING CLOUD RESOURCES. Andrikopoulos et al is cited for teaching Supporting the Migration of Applications to the Cloud through a Decision Support System.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently amended)  A method comprising:
defining an application service center interface;
delivering the application service center interface through a communication interface to an application owner;
registering a specific application through the application service center interface, including:

identifying a source environment in which the specific application currently runs;
assigning the specific application to an application-specific metadata model;
adding, into the application-specific metadata model, application database identification metadata and application database location metadata characterizing the application database; and 
adding, into the application-specific metadata model, source environment metadata that characterizes the source environment in which the specific application currently runs; and
initiating migration of the specific application through the application service center interface, including:
requesting deployment of a target environment for the specific application;
recognizing that the application database is required for execution of the specific application; and
controlling migration of the application database into the target environment; and
controlling migration of the specific application into the target environment by:
generating multiple different hardware mappings to the target environment for a hardware component accessible within the source environment; and
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept-mapping selectors detailing a different hardware configuration, each of the different hardware mappings including:
a specific number of processor cores;
a specific amount of disk space; and
a specific amount of Random Access Memory (RAM);

providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and
for each of the pending items, providing a change request indicator displayed separately from the listing, the change request indicator configured to open a detail view responsive to operator input, the detail view including an option to request a change to the respective pending item, the option to request the change including an option to request to change:
a priority of the pending item;
a requestor name for the pending item;
a risk level for the pending item;
an impact level for the pending item;
a configuration item for the pending item;
a category for the pending item;
a state for the pending item;
an assigned group for the pending item;
an authorization approval of the pending item; and
a description of the pending item


11.	(Currently amended)  The method of claim 10, where:
the executing comprises: reconfiguring the specific application to access the application database in the target environment.

12.	(Currently amended)  A system comprising:
machine interface circuitry defining an application service center interface;

application configuration circuitry configured to:
register a specific application through the application service center interface by:
responsive to operator input at the application service center interface, identifying an application database required for execution of the specific application, the operator input including a request to register the application database for the specific application;
identifying a source environment in which the specific application currently runs;
assigning the specific application to an application-specific metadata model;
adding, into the application-specific metadata model, application database identification metadata and application database location metadata characterizing the application database; and 
adding, into the application-specific metadata model, source environment metadata that characterizes the source environment in which the specific application currently runs; and 
initiate migration of the specific application through the application service center interface by:
requesting deployment of a target environment for the specific application;
recognizing that the specific application relies on the application database during execution of the specific application; and
controlling migration of the application database into the target environment; and
controlling migration of the specific application into the target environment by:
generating multiple different hardware mappings to the target environment for a hardware component accessible within the source environment; 
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept-mapping selectors detailing a different hardware configuration, each of the different hardware mappings including:

a specific amount of disk space; and
a specific amount of Random Access Memory (RAM);
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface;
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and
for each of the pending items, providing a change request indicator displayed separately from the listing, the change request indicator configured to open a detail view responsive to operator input, the detail view including an option to request a change to the respective pending item, the option to request the change including an option to change:
a priority of the pending item;
a requestor name for the pending item;
a risk level for the pending item;
an impact level for the pending item;
a configuration item for the pending item;
a category for the pending item;
a state for the pending item;
an assigned group for the pending item;
an authorization approval of the pending item; and
a description of the pending item


19.	(Currently amended)  A system comprising:
machine interface circuitry defining an application service center interface as a set of graphical user interfaces;

application configuration circuitry configured to:
control application migration of a specific application through the application service center interface by:
responsive to operator input at the application service center interface, identifying an application database required for execution of the specific application, the operator input including a request to register the application database for the specific application;
identifying a source environment in which the specific application currently runs;
assigning the specific application to an application-specific metadata model; 
adding, into the application-specific metadata model, application database location metadata characterizing the application database;
adding, into the application-specific metadata model, source environment metadata that characterizes the source environment in which the specific application currently runs; and 
initiate migration of the specific application through the application service center interface by:
deriving a target environment for the specific application from the source environment metadata by:
generating multiple different hardware mappings to the target environment for a hardware component accessible within the source environment;
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept-mapping selectors detailing a different hardware configuration, each of the different hardware mappings including:
a specific number of processor cores;
a specific amount of disk space; and

for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface;
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending;
for each of the pending items, providing a change request indicator displayed separately from the listing, the change request indicator configured to open a detail view responsive to operator input, the detail view including an option to request a change to the respective pending item, the option to request the change including an option to change:
a priority of the pending item;
a requestor name for the pending item;
a risk level for the pending item;
an impact level for the pending item;
a configuration item for the pending item;
a category for the pending item;
a state for the pending item;
an assigned group for the pending item;
an authorization approval of the pending item; and
a description of the pending item

requesting deployment of the target environment for the specific application;
recognizing that the specific application relies on the application database for its functionality; and
controlling a joint migration of the application database and the specific application into the target environment.

Reason for Allowance

“controlling migration of the specific application into the target environment by:
generating multiple different hardware mappings to the target environment for a hardware component accessible within the source environment; and
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept-mapping selectors detailing a different hardware configuration, each of the different hardware mappings including:
a specific number of processor cores;
a specific amount of disk space; and
a specific amount of Random Access Memory (RAM);
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface;
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and
for each of the pending items, providing a change request indicator displayed separately from the listing, the change request indicator configured to open a detail view responsive to operator input, the detail view including an option to request a change to the respective pending item, the option to request the change including an option to request to change:
a priority of the pending item;
a requestor name for the pending item;
a risk level for the pending item;
an impact level for the pending item;
a configuration item for the pending item;

a state for the pending item;
an assigned group for the pending item;
an authorization approval of the pending item; and
a description of the pending item." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“controlling migration of the specific application into the target environment by:
generating multiple different hardware mappings to the target environment for a hardware component accessible within the source environment; 
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept-mapping selectors detailing a different hardware configuration, each of the different hardware mappings including:
a specific number of processor cores;
a specific amount of disk space; and
a specific amount of Random Access Memory (RAM);
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface;
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and
for each of the pending items, providing a change request indicator displayed separately from the listing, the change request indicator configured to open a detail view responsive to operator input, the detail view including an option to request a change to the respective pending item, the option to request the change including an option to change:

a requestor name for the pending item;
a risk level for the pending item;
an impact level for the pending item;
a configuration item for the pending item;
a category for the pending item;
a state for the pending item;
an assigned group for the pending item;
an authorization approval of the pending item; and
a description of the pending item.”
as recited in independent claim 12.
The prior art of record does not expressly teach or render obvious the claim features of 
“initiate migration of the specific application through the application service center interface by:
deriving a target environment for the specific application from the source environment metadata by:
generating multiple different hardware mappings to the target environment for a hardware component accessible within the source environment;
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept-mapping selectors detailing a different hardware configuration, each of the different hardware mappings including:
a specific number of processor cores;
a specific amount of disk space; and
a specific amount of Random Access Memory (RAM);
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the 
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending;
for each of the pending items, providing a change request indicator displayed separately from the listing, the change request indicator configured to open a detail view responsive to operator input, the detail view including an option to request a change to the respective pending item, the option to request the change including an option to change:
a priority of the pending item;
a requestor name for the pending item;
a risk level for the pending item;
an impact level for the pending item;
a configuration item for the pending item;
a category for the pending item;
a state for the pending item;
an assigned group for the pending item;
an authorization approval of the pending item; and
a description of the pending item;
requesting deployment of the target environment for the specific application;
recognizing that the specific application relies on the application database for its functionality; and
controlling a joint migration of the application database and the specific application into the target environment.”
as recited in independent claim 19.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 12 or 19.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192